 


109 HR 4617 IH: To provide for the liquidation or reliquidation of entries of certain manufacturing equipment.
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 4617 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Inglis of South Carolina introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide for the liquidation or reliquidation of entries of certain manufacturing equipment. 
 
 
1.Certain manufacturing equipment entered on or after October 21, 1998, and before July 10, 1999 
(a)In generalNotwithstanding sections 514 and 520 of the Tariff Act of 1930 (19 U.S.C. 1514 and 1520) or any other provision of law, not later than 90 days after the receipt of the request described in subsection (b), any article— 
(1)that was entered, or withdrawn from warehouse for consumption— 
(A)on or after October 21, 1998; and 
(B)before July 10, 1999; and 
(2)with respect to which heading 9902.84.81, 9902.84.83, 9902.84.85, 9902.84.87 (as in effect on December 31, 2001), 9902.84.89, or 9902.84.91 of the Harmonized Tariff Schedule of the United States would have applied if such article had been entered, or withdrawn from warehouse for consumption, on December 31, 2001, shall be liquidated or reliquidated as if heading 9902.84.81, 9902.84.83, 9902.84.85, 9902.84.87 (as in effect on December 31, 2001), 9902.84.89, or 9902.84.91, whichever is applicable, applied to such entry or withdrawal, and the Secretary of the Treasury shall refund any excess duty paid with respect to such entry. 
(b)RequestsLiquidation or reliquidation may be made under subsection (a) with respect to any entry only if a request therefor is filed with the Bureau of Customs and Border Protection of the Department of Homeland Security, not later than 180 days after the date of the enactment of this Act, that contains sufficient information to enable the Bureau of Customs and Border Protection— 
(1)to locate the entry; or 
(2)to reconstruct the entry if it cannot be located. 
 
